Title: [May 1778]
From: Adams, John
To: 



      1778 May 1. Vendredi.
      
      
       Aujourdhui J’ai été diner, chez Monsieur Le Duke D’Ayen, le Pere de Mm. Le Ms. Madame la Marquise De la Fayette. La Maison, Le Jardin, Les Promenades, Les Tableau’s, Les Garnitures, son tres magnifiques.
       Les Tableaux de la Famille de Noailles sont anciens, et nombreux.
       Mm. la Dutchess D’Ayen, a cinque ou Six Enfans, contre la Coutume de ce Pays ci.
       We were shewn, into the Library, and all the Rooms and first Suite of Chambers in the House. The Library is very large, and the Rooms very elegant and the Furniture very rich.
      
      

      May 2. Saturday.
      
      
       Dined at Mr. Izzards, with Mr. Lloyd and his Lady, Mr. Francois and much other Company. After Dinner went to the Comedie Francoise, and saw the Brutus of Voltaire and after it, the Cocher Supposé. —As I was coming out of the Box, a Gentleman seized me by the Hand.—I looked.—Governer Wentworth, Sir, says he.— Asked Questions about his Father and Friends in America &c.
      
      
       
        
   
   John Wentworth, JA’s Harvard classmate and former royal governor of New Hampshire, had arrived in Europe from Nova Scotia early in 1778 (Lawrence Shaw Mayo, John Wentworth, Cambridge, 1921, p. 164–167). His encounter with JA and its aftermath are amplified in JA’s Autobiography under the present date, q.v. also on “Mr. Francois,” i.e. Francès.


       
      
      

      May 3. Sunday.
      
      
       Mr. Izzard and Lady, Mr. Lloyd and Lady, Dr. Bancroft and much other Company dined, with Dr. Franklin and me at Passi. Mrs. Izzard at my particular Desire brought her little Son and two little Daughters. We had all our young Gentlemen, from the Accademy, which made a pretty Shew of young Americans.
      
      

      May 4. Monday.
      
      
       Dined at Mr. Chaumonts, with his Family, and some other Company.
      
      

      May 5. Tuesday.
      
      
       Am to dine at home—a great Rarity and a great Blessing!
       At Dinner, alone, my Servant brought me a Letter, A Messieurs, Messieurs, Franklin, Lée, et Adams, Deputés des Etats unies de l’Amerique a Passy. De Vergennes.—I opened, and found it in these Words
       
        
         
          
           Versailles le 4. May 1778
          
          J’ai pris les ordres du Roy, Messieurs, au Sujet de la presentation de M. Adams votre nouveau Collegue, et Sa Majesté le verra vendredi prochain, 8 de ce mois. J’espere que vous voudres bien me faire l’honneur de dinér ce jour la, chez moi; je serai ravi d’avoir cette Occasion de passer quelques Heures avec Vous, et de vous renouveller l’Assurance de la tres parfaite Consideration avec Laquelle jai l’honneur d’etre, Messieurs, Votre tres humble et tres obeissant Serviteur
          
           De Vergennes
           Mrs. Francklin, Lee et Adams.
          
         
        
       
       
       J’ai passé le tout de ce Jour, chez moi. Monsieur Lee vint chez moi, l’apres midi, et nous travaillions dans 1’Examen du Papiers publiques. —En la Soiree Monsieur Chaumont, vint chez moi, et m’avertit de la Destination d’une Frigatte de trente deux Canons de Marseilles a Boston, et que Je puis ecrire, si Je voulois.
      
      
       
        
   
   RC not located. JA inserted an English translation in his Autobiography under the present date.


       
      
      

      May 6. Wednesday.
      
      
       A Spanish Writer of certain Vissions of Hell, relates that a certain Devil who was civil and well bred, shewed him all the Departments, in the Place—among others the Department of deceased Kings. The Spaniard was much pleased at so illustrious a Sight, and after viewing them for some time, said he should be glad to see the Rest of them.—The Rest? said the Daemon. Here are all the Kings, that ever reigned upon Earth from the Creation of it to this day, what the Devil would the Man have?—Franklin.
       This was not so charitable as Dr. Watts, who in his view of Heaven says “here and there I see a King.”—This seems to imply that K’s are as good as other Men, since it is but here and there that We see a King upon Earth.
       After Dinner went to the Review, where the King reviewed his Guards, French and Swiss, about 8000 of them. The Shew was splendid, as all other Shews are, in this Country. The Carriages of the Royal Family, were magnificent beyond my Talent at Description.—Returned and drank Coffee with Mr. Lee, walked home and drank Tea with Mr. Chaumonts Family, and spent the Rest of the Evening in reading Cardinal Richelieu.
      
      

      1778. May. 7. Thursday.
      
      
       J’allai, hier, apres midi, a la Revue, ou Le Roy, a fait une Revue de ses Guardes de Suiss et de francoise.
       Ce Matin, sentence unfinished
      
      

      May 8. Fryday.
      
      
       This Morning Dr. Franklin, Mr. Lee, and Mr. Adams, went to Versailles, in Order that Mr. Adams might be presented to the King.—Waited on the Count De Vergennes, at his office, and at the Hour of Eleven the Count conducted Us, into the Kings Bed Chamber where he was dressing—one officer putting on his Sword, another his Coat &c.
       The Count went up to the King, and his Majesty turned about, towards me, and smiled. Ce est il Monsieur Adams, said the King and then asked a Question, very quick, or rather made an Observation to me which I did not fully understand. The Purport of it was that I had not been long arrived.—The Count Vergennes then conducted me to the Door of another Room, and desired me to stand there which I did untill the King passed.—The Count told the King, that I did not yet take upon me to speak French. The King asked, whether I did not speak at all as yet—and passed by me, into the other Room.
       This Monarch is in the 24th. Year of his Age, having been born the 23d of Aug. 1754. He has the Appearances of a strong Constitution, capable of enduring to a great Age. His Reign has already been distinguished, by an Event that will reflect a Glory upon it, in future Ages I mean, the Treaty with America.
       We afterwards made a Visit to Count Maurepas, to Mr. Sartine, to the Chancellor, to Mr. Bertin &c.
       The Chancellor, has the Countenance of a Man worn with severe Studies. When I was introduced to him he turned to Dr. F. and said Mr. Adams est un Person celebre en Amerique et en Europe.
       We went afterwards to Dinner, with the Count de Vergennes. There was a full Table—no Ladies but the Countess. The Counts Brother, the Ambassador who lately signed the Treaty with Swisserland, Mr. Gamier the late Secretary to the Embassy in England, and many others, Dukes and Bishops and Counts &c.
       Mr. Garnier and Mr. asked me, with some Appearance of Concern, whether there was any foundation for the Reports which the Ministry had spread in England, of a Dispute between Congress and Gen. Washington. A Letter they say has been printed, from an officer in Phila. to that Purpose.
       Mr. Garnier is the 1st. french Gentleman who has begun a serious political Conversation with me of any length. He is a sensible Man.
      
      
       
        
   
   There are more details and reflections concerning this first audience with Louis XVI in JA’s Autobiography under the present date.


       
       
        
   
   The Autobiography supplies the Chancellor’s name, Miromenil (i.e. Miromesnil).


       
      
      

      May 9. Saturday.
      
      
       This Morning Mr. Joy, Mr. Johonnot, and Mr. Green, came to visit me—Joy who lived at Weymouth, Green Son of Mr. Rufus Green.
       Dined with Madam Bertin.
      
      
      
       
        
   
   Michael Joy, Francis Johonnot, and William Greene, formerly of Massachusetts but more lately of London, who were traveling together in France (see note on the following entry). Greene kept a journal of this trip, in which he wrote of this visit to Passy:


        
         
          
           “Saturday, May 9, morning we took coach for Passy for which [we] gave six livres, we waited first on Mr. Adams, who receiv’d us very genteelly, but he has not wore off the natural restraint which always was in his behaviour, we tarried with him half an hour, from him we went to Dr. Franklin’s apartment, he receiv’d us like children, and behaved to us with all the complaisance and tenderness imaginable, we were above half an hour in free discourse with this venerable man on our departure he desired our company to dinner the next day being Sunday” (MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 54 [1920–1921]:103).
          
         
         
        
       
       
        
   
   JA’s Autobiography under this date more discreetly says, “The American Ministers dined with Madam Bertin, at Passi,” and then goes on to tell more about their hostess.


       
      
      

      1778. May. 10. Sunday.
      
      
       Messieurs Brattle, Waldo, Joy, Johonnot, Green and Austin dined with Us, at Passi. After dinner We walked in the Bois du Boulogne, as far as the new Seat of the Count D’Artois, where We saw Mr. Turgot, Mr. and Mm. La Fréte, and much other Company. Sunday in this Country is devoted to Amusements and Diversions. There are more Games, Plays, and Sports of every Kind on this day, than on any other, in the Week.
      
      
       
        
   
   The additional guests were Thomas Brattle (Harvard 1760), son of JA’s old antagonist Gen. William Brattle, and Joseph Waldo (Harvard 1741); both had left Boston for England about the time hostilities broke out. (On Brattle see Sabine, LoyalistsLorenzo Sabine, Biographical Sketches of Loyalists of the American Revolution, with an Historical Essay, Boston, 1864; 2 vols.; on Waldo see Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., vol. 11 [in press].) A passage in JA’s Autobiography under the present date makes clear why he received these former American acquaintances, and especially Waldo, with reserve: now that war between England and France was imminent, some if not all of them were suffering from second thoughts and would have been glad to accept appointments under Congress or the Commissioners, for which JA doubted their qualifications.


        
   
   William Greene in his travel journal gives an entertaining account of this day which is too long to quote here. It is particularly revealing of Franklin’s way of life at Passy and suggests why JA soon grew impatient with his colleague’s habits. “In the afternoon,” Greene remarks, “a number of ladies from the neighbourhood came in, and took us all to walk, in the Bois Boulogne. The old Doctor still so fond of the fair sex, that one was not enough for him but he must have one on each side, and all the ladies both old and young were ready to eat him up” (MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 54 [1920–1921]: 104).


       
      
      

      May 11. Monday.
      
      
       Dined at Mr. Sorins, at Passi.
      
      

      May 12. Tuesday.
      
      
       Dined, at Mr. Dupré’s, at the  Montagne. The Gardens and the Prospect are very fine. It lies adjoining to the Seat of the President of the Parliament of Paris. We met his Lady, who desired the Gentlemen to shew Us the Place, but not the Whole, for she wished to enjoy our Company, there, at her own Invitation, and she chose to reserve a Part of the Curiosities of the Place as an Inducement to Us to accept it.
       From this Hill, We have a fine View of the Country, and of the Kings Castle at Vincennes. My little Son, and the other young Americans, at the Pension, dined with Us.
      
      

      May 13. Wednesday.
      
      
       Dined at M. Chaumonts, with a great deal of Company. After Dinner took a Walk to Chaillot to see Mr. Lee, who had a large Company of Americans to dine with him, among the rest Mr. Fendell of Maryland and Dr. Smith Brother of Mr. Smith of N. York the Historian.
      
      
       
        
   
   James Smith (1738–1812), College of New Jersey 1757; M.D., Leyden 1764; first professor of chemistry and materia medica at King’s College (Princeton Univ., Alumni Records; Thomas, Columbia Univ. Officers and AlumniMilton Halsey Thomas, comp., Columbia University Officers and Alumni, 1754–1857, New York, 1936.). JA later said that Smith, whose political position was ambiguous, gave the American Commissioners “a great deal of Vexation” and that he afterward furnished materials for one of the most unbridled published attacks on JA’s career as a public man, namely John Wood’s History of the Administration of John Adams ... , N.Y., 1802 (JA, Autobiography, under dates of 12, 21 April, 9 May 1778).


       
      
      

      1778 May 14. Thursday.
      
      
       
      
      

      May 15 Fryday.
      
      
       Dined at Mr. Grands, with all the Americans, in Paris.
      
      
       
        
   
   William Greene gives in his travel journal a detailed account of this “very jovial” dinner, a list of the “brilliant company” present, and even an explanation of the name of the Grands’ residence in Passy, La Chaise: 
          
           
            “One time when [Louis XV] was a hunting, he had occasion to ease himself, a person brought him a necessary chair, he said that house shou’d be called la Chaise, which it has been ever since, and the statue of Louis 15th on horse back stands always in the garden, the place where this happened, it is copper and small, it was put in the middle of the table” (MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 54 [1920–1921]:108).
           
          
          
         


       
      
      

      May 17 Sunday.
      
      
       Dined at home. Dr. Dubourg, and Mr. Parker and another Gentleman dined with me.
      
      

      May 18 Monday.
      
      
       Dined at Mr. La Frété’s Country Seat, at the Foot of Mount Calvare. The House, Gardens, and Walks are very spacious. It lies upon the Seine—nearly opposite to that Castle whimsically called Madrid, built by Francis I.—The Company Yesterday, were all single Personnes, except Mr. and Mm. La Frété and myself.
      
      
       
        
   
   Mont Calvaire, also called Mont Valérien, rises above the village of Suresnes, west of the Seine and across from the Bois de Boulogne. For a contemporary view of Mont Calvaire see Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 12: facing p. 482, with descriptive information and references in same, p. xxxv–xxxvi. Francis I’s Madrid is described in Dezallier, Environs de Paris, 1779[Antoine Nicolas Dezallier d’Argenville,] Voyage pittoresque des environs de Paris, 4e. édn., Paris, 1779., p. 21–22. See also JA’s Autobiography under this date.


       
      
      

      May 19. Tuesday.
      
      
       Dined with Mr. Challut, one of the Farmers General. We were shewn into the superbest Gallery that I have yet seen. The Paintings, Statues and Curiosities were innumerable. The old Marshall Richlieu dined there, and a vast Number of other great Company.
       After dinner, M. Challut invited Dr. F. and me, to go to the Opera, and take a Seat in his Logis. We did. The Musick and dancing were very fine.
      
      
       
        
   
   M. Chalut de Vérin, brother of the Abbé Chalut with whom JA was to become very friendly (Almanach royalAlmanach royal, année M.DCC.LXXVIII [&c.]. Présenté à sa majesté pour la première fois en 1699, Paris, no date., 1778, p. 474; note on entry of 4 July, below; JA, Autobiography, under the present date).


       
      
      

      1778 May 20. Wednesday.
      
      
       The french Opera is an Entertainment, which is very pleasing, for a few Times. There is every Thing, which can please the Eye, or the Ear. But the Words are unintelligible, and if they were not, they are said to be very insignificant. I always wish, in such an Amusement to learn Something. The Imagination, the Passions and the Understanding, have too little Employment, in the opera.
       Dined at Dr. Dubourgs, with a small Company, very handsomely; but not amidst those Signs of Wealth and Grandeur, which I see every where else.
       I saw however more of Sentiment, and therefore more of true Taste than I have seen in other Places, where there was ten times the Magnificence.—Among his Pictures were these.
       Les Adieux D’Hector et D’Andromaque, in which the Passions were strongly marked.
       La Continence de Scipio.
       Le Medicin Erasistrate, decouvre L’Amour D’Antiochus.
       Devellopement de la Decoration interieure et des Peintures des Plafonds de la Gallerie de Versailles.
       We went and drank Tea, with Mm. Foucault, and took a View of Mr. Foucaults House—a very grand Hotell it is—and the Furniture is vastly rich. The Beds, the Curtains, the every Thing is as rich as Silk and Gold can make it.
       I am wearied to death with gazing wherever I go, at a Profusion of unmeaning Wealth and Magnificence. The Adieu of Hector and Andromache gave me more Pleasure than the Sight of all the Gold of Ophir would. Gold, Marble, Silk, Velvet, Silver, Ivory, and Alabaster, make up the Shew everywhere.
       A certain Taylor once stole an Horse, and was found out and committed to Prison, where he met another Person who had long followed the Trade of Horse Stealing. The Taylor told the other, his Story. The other enquired why he had not taken such a Road and assumed such a Disguise, and why he had not disguised the Horse?—I did not think of it.—Who are you? and what has been your Employment?—A Taylor. —You never stole a Horse before, I suppose in your Life.—Never.—G—d d—n you what Business had you with Horse stealing? Why did not you content your Self with your Cabbage?—Franklin.
      
      

      May 21. Thursday.
      
      
       Dined at home.
      
      

      22 Fryday.
      
      
       Dined at home with a great deal of Company. Went after Dinner to see the Misanthrope of Moliere, with Mr. Amiel. It was followed by the Heureusement.—Called at the Microcosme. Called at Mr. Amiels at the Pension.
      
      

      1778. May 23. Saturday.
      
      
       Dined at Home with Company.
      
      

      Sunday 24.
      
      
       Dined at Home.
      
      

      Monday 25 May.
      
      
       Dined at Home.
      
      

      May 26. Tuesday.
      
      
       Dined at Mr. Bertins the Secretary of State at his Seat in the Country. Dr. F., his G. Son and I rode with Mm. Bertin, the Niece of the Minister, in her Voiture with 4 Horses. This was one of the pleasantest Rides yet. We rode near the back side of Mount Calvare, which is perhaps the finest Height near Paris. Mount Martre is another very fine Elevation. The Gardens, Walks and Water Works of Mr. Bertin are very magnificent. He is a Batchelor. His House and Gardens are situated upon the River Seine. He has at the End of his Garden a Collection of Rocks, drawn together at a vast Expense, some Thousands of Guineas. I told him I would sell him a Thousand times as many for half a Guinea.
       His Water Works are very curious. 4 Pumps, going by Means of two Horses. The Mechanism is simple and ingenious. The Horses go round as in a Mill. The four Pumps empty themselves into a square Pond which contains an Acre. From this Pond the Water flows through Pipes down to every Part of the Garden.
       I enquired of a certain Abbe, who sat next me at Dinner, who were the purest Writers of french. He gave me in writing, L’Histoire universell du Bossuet. La Fontaine. Moliere. Racine. Rousseau. Le petit caerene carême de Massillon. Les sermons de Bourdaloue.
      
      

      1778. May 29. Fryday.
      
      
       Dined again at Monsieur La Fretes at the Foot of Calvare. Madam La Fretes four Sisters dined with Us.
       Monsr. Rulier Rulhière, who has always dined with me at that House, dined there to day—the same Gentleman who wrote the History of the Revolution in Russia. He has also written the Revolutions of Poland. I asked him who was the best Historian of France. He said Mezeray. He added, that the Observations upon the History of France by the Abby de Mably were excellent. He told me I might read his History of the Revolution in Russia, when I would.
       The Inclination and the Apparatus in this Country for Amusements is worthy of observation. There is scarcely a genteel House but is furnished with Accommodations for every Sort of Play. Every fashionable House at least has a Billiard Table, a Backgammon Table, a Chess Board, a Chequer Board, Cards &c.
      
      
       
        
   
   Gabriel Bonnot, Abbé de Mably (1709–1785), historian and philosopher, with whom the Adams family were to become very friendly later and whose Observations sur le gouvernement et les loix des Etats-Unis d’Amérique, Amsterdam, 1784, was addressed to JA. For an account of Mably’s career and for JA’s marginalia in his De la législation, ou principes des loix, Amsterdam, 1776, see Haraszti, JA and the Prophets of ProgressZoltán Haraszti, John Adams and the Prophets of Progress, Cambridge, 1952., ch. 7, “The Communism of the Abbé de Mably.” See, further, entry of 5 Jan. 1783 and note, below.


       
      
       

      May 30. Saturday.
      
      
       Dined at home with only Dr. F.’s new french Clerk. He has a smattering of Italian, German and English. He says that the best Italien Dictionary and Grammar are those of Veneroni. The best German Grammar and Dictionary are those of Gottsched.
       The best french Prosody is the Poetique francoise de Marmontel.
      
     